Citation Nr: 0010477	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-34 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for blindness due to 
glaucoma.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
blindness and denied an increased rating for a left knee 
disability.  The veteran perfected his appeal as to the 
service connection issue, but did not initiate an appeal as 
to the increased rating issue; thus, that issue is not in 
appellate status and before the Board at this time.  

In February 2000, the veteran testified in Washington, D.C., 
before a member of the Board.  


REMAND

Following further review of the claims file, the Board finds 
that an additional remand of this matter is warranted, even 
though it will, regrettably, delay a decision on appeal.

In this case, the veteran contends that he is legally blind 
due to glaucoma.  He asserts that glaucoma was first present 
during the 1970's while he was on active duty.  

The veteran must satisfy three elements for any claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) ), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  

At the outset, the Board emphasizes that no determination to 
whether the veteran's claim for service connection is well-
grounded is being made at this time. Until a claim is 
established as well-grounded, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
his claim.  The Board further notes that in claims that are 
not well-grounded, the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to his claim.  
However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

In this case, the Board finds that a remand for preliminary 
development is warranted to obtain existing documents needed 
to ensure that the record is complete and to enable the Board 
to render such determination.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997) (additional development may be 
warranted where VA put on notice that additional relevant 
evidence may exist which, if obtained, might well-ground the 
claim for service connection).

As noted, in February 2000, the veteran testified at a 
personal hearing before a member of the Board.  At that time, 
the veteran related that he was treated by Dr. Karilikus (a 
female physician) at the University of Massachusetts medical 
facility in Worcester, Massachusetts.  He related that this 
ophthalmologist had informed him that his initial visual 
disability occurred during the time that he was inservice.  
He indicated that he believed that she documented her opinion 
in his medical records.  A review of the claims file shows 
that the veteran underwent eye surgery at the Boston, 
Massachusetts VA facility in April 1996 and that surgical 
report is of record.  However, it is clear that the surgical 
report was prepared by a male physician and there are no 
clinical records.  In addition, it is unclear if the VA 
requested records from the medical facility referred to by 
the veteran, University of Massachusetts medical facility in 
Worcester, Massachusetts.  

Because records from VA facilities are deemed 
"constructively of record" regardless of whether those 
records are physically on file (see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992)) and those or specifically identified 
private records may include information that may be 
supportive of the veteran's claim, they should be obtained. 

Accordingly, the Board finds that the full clinical and 
surgical records of Dr. Karilikus, the University of 
Massachusetts medical facility in Worcester, Massachusetts, 
and the VA facility in Boston, Massachusetts.  In addition, 
his VA records which are currently of record indicated that 
the veteran was scheduled for follow-up treatment at the 
post-operative eye clinic at the VA facility in Boston, 
Massachusetts on April 24, 1996.  In addition, private 
treatment records indicated that the veteran had been treated 
by Dr. Andre Quamina; thus, those records should also be 
obtained.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical and surgical records, which are 
not already in the claims file, of the 
veteran's treatment by Dr. Karilikus, the 
University of Massachusetts medical 
facility in Worcester, Massachusetts, and 
the VA facility in Boston, Massachusetts.  
In addition, the follow-up treatment 
report from the post-operative eye clinic 
at the VA facility in Boston, 
Massachusetts on April 24, 1996, should 
be obtained as well as any treatment 
records dated after that time.  

2.  The RO should request copies of all 
clinical records of the veteran from Dr. 
Andre Quamina.  These records should be 
associated with the claims file.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for blindness due to 
glaucoma.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


